Citation Nr: 0125618	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for periodontal disease for 
purposes of payment of disability compensation benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

Service connection is also available for the sole purpose of 
establishing entitlement to dental care at VA expense.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2001); 38 C.F.R. § 3.381 
(2001).  The Board construes the veteran's VA Form 9 dated 
June 30, 2000, as requesting entitlement to eligibility for 
treatment under 38 U.S.C.A. § 1712.  This claim is therefore 
referred to the RO for appropriate action.

In a VA Form 21-4138, dated August 21, 2001, the veteran 
requested that he be reevaluated for his service-connected 
tinnitus and right shoulder disability and that he be 
evaluated for headaches associated with his tinnitus, for 
nightmares associated with the death of comrades in Desert 
Storm and for pain in both knees.  The Board construes this 
statement as a claim for service connection for a right knee 
disorder and for post-traumatic stress syndrome (PTSD); these 
issues also are referred to the RO for appropriate action.  
The Board also construes the August 2001 statement as a 
Notice of Disagreement (NOD) with regard to the RO's June 
2001 decision with regard to increased ratings in excess of 
10 and 20 percent for tinnitus and a right shoulder disorder, 
respectively, service connection for a left knee disorder and 
reopening a claim of entitlement to service connection for 
headaches.  As the veteran has not been furnished with a 
Statement of the Case (SOC) as to these claims, the Board is 
required to remand these issues for the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

Periodontal disease is not a disability for compensation 
purposes.


CONCLUSION OF LAW

Entitlement to service connection for periodontal disease for 
purposes of payment of disability compensation is precluded 
by law.  38 U.S.C.A. §§ 5103A, 5107, 7104(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.381-82, 4.149 (1998); 38 C.F.R. 
§§ 3.381, 4.150 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, during the pendency of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became effective.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This liberalizing 
legislation is applicable to the veteran's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.
 
The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of entitlement to disability 
compensation benefits for periodontal disease, even the RO 
denied the veteran's claim as not well grounded, as the RO 
has complied with the notice provisions of the VCAA and the 
claim lacks legal merit.  The RO specifically notified him 
that periodontal disease was not a compensable disability 
within the meaning of VA law in the November 2000 SOC.  
Moreover, the RO notified the veteran of the passage of the 
VCAA and its duty to assist and notification provisions in an 
October 2001 letter.  Further, all of the relevant evidence 
was considered.  As such, there has been no prejudice to the 
veteran that would warrant another remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The Board also notes that, during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised, effective June 8, 1999.  See 64 Fed. Reg. 30392 
(June 8, 1999).  Regulations in effect when this claim was 
filed by the appellant in May 1999 provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. § 
17.161).  See 38 C.F.R. § 4.149 (1998).  Regulations in 
effect when this claim was filed in 1999 also provided that 
neither pyorrhea nor gingivitis could be considered a disease 
entity and, therefore, were not ratable.  38 C.F.R. § 
3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  In addition, 
all of 38 C.F.R. § 3.382, which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea 
under specific circumstances, but, as noted above, stated 
that periodontal disease was not a ratable disease entity, 
was eliminated.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 38 
C.F.R. § 4.150 (2001).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss or the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916 (2001).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities associated with "periodontal diseases," which 
include gingivitis, see 62 Fed. Reg. 8201, 8203 (1997) (under 
the new regulation, "periodontal disease" was to be 
substituted for the terms "gingivitis," "Vincent's disease," 
and "pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2001).  Hence, the Board need not determine which version of 
the regulations is more favorable to the facts in this case.  
Cf. Karnas, 1 Vet. App. at 313.

The Board observes further that the veteran's claim of 
service connection for periodontal disease for compensation 
purposes was adjudicated by the RO solely under the June 1999 
amendments.  See the July 1999 rating decision and the 
November 2000 SOC.  However, in view of the fact that both 
the old and revised versions of the regulations produce the 
same result with respect to his claim, the Board concludes 
that he will not be prejudiced by a disposition of his appeal 
at this time.  Cf. Bernard, 4 Vet. App. at 393.  In addition, 
the Board finds that notwithstanding the recent enactment of 
the VCAA, there is no undue prejudice to the veteran as a 
result of the Board's disposition, the law specifically 
provides that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 38 
U.S.C.A. 
§ 5103 (West Supp. 2001).  For the reasons set forth below, 
the Board finds that the veteran's claim lacks legal merit 
under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claim by the RO will result in a grant of the benefits 
sought.

In view of the foregoing, the Board will deny entitlement to 
service connection for periodontal disease for purposes of 
payment of disability compensation.  The medical evidence of 
record reflects that the appellant was treated for gingivitis 
and chronic periodontal disease during service.  However, 
both sets of regulations provide that periodontal diseases, 
which include gingivitis, are service connectable only for 
treatment purposes, not for compensation purposes.  The Board 
is bound by the regulations of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim must fail due to the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's appeal 
as to this issue is denied.


ORDER

Service connection for periodontal disease for purposes of 
payment of disability compensation benefits is denied.


REMAND

In a June 2001 rating decision, the RO, in pertinent part, 
denied service connection for a left knee disorder, continued 
the 10 percent rating for tinnitus, assigned a 20 percent 
rating for a right shoulder disability, and determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for headaches.  In 
an August 2001 statement, which the Board construes as a NOD, 
the veteran indicated his disagreement with the June 2001 
rating decision with regard to the above issues.  See also AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The RO has not issued a 
SOC addressing the veteran's request for increased ratings 
for tinnitus and a right shoulder disability, for entitlement 
to service connection for a left knee disability or to reopen 
a claim for entitlement to service connection for headaches.  

According to the direction in Manlincon, supra, when the 
appellant has submitted a NOD, the claimant is entitled to a 
SOC, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Consequently, the Board finds that, 
in view of the timely NOD filed by the veteran in August 2001 
as to the issues of entitlement to service connection for a 
left knee disorder, to reopening a claim for service 
connection for headaches and to increased ratings for 
tinnitus and a right shoulder disability, the Board must 
remand these claims to the RO for the issuance of a SOC.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should provide the veteran with an 
appropriate SOC pertaining to the issues 
of entitlement to service connection for 
a left knee disorder, to reopening a 
claim for service connection for 
headaches and to increased evaluations 
for service-connected tinnitus and a 
right shoulder disability.  The veteran 
should then be given the opportunity to 
respond.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant until he 
is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



